NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ANDRES RODRIGUEZ TORRES,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1655
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Joseph A. Bulone,
Judge.



PER CURIAM.

             Affirmed. See Hatten v. State, 203 So. 3d 142 (Fla. 2016); Robinson v.

State, 37 So. 3d 921 (Fla. 2d DCA 2010); Derrico v. State, 924 So. 2d 970 (Fla. 2d DCA

2006); Burttram v. State, 846 So. 2d 1201 (Fla. 2d DCA 2003); Collins v. State, 800 So.
2d 660 (Fla. 2d DCA 2001).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.